t c no united_states tax_court gary d and lindy h combrink petitioners v commissioner of internal revenue respondent docket no filed date on date the court filed its opinion in this case pincite t c no on date respondent filed a notice of proceeding in bankruptcy in which respondent notified the court that this court’s proceedings should have been stayed with respect to petitioners gary d combrink and lindy h combrink who on date commenced a case in the united_states bankruptcy court for the western district of oklahoma under u s c chapter of the bankruptcy code petitioners herein had heretofore filed a timely petition with this court on date pursuant to u s c sec_362 the proceedings in this court were automatically stayed on date thus nullifying our opinion filed date an order was filed by the bankruptcy court on date discharging the debtors gary dean combrink and lindy hayton combrink from all dischargeable debts the automatic_stay of proceedings in this case was thereby lifted by order dated date the opinion in this case pincite t c no was withdrawn this opinion is unchanged from the previous opinion p owned percent of the stock in two corporations c and l during and c made a series of remittances totaling dollar_figure which were treated as loans from c to p followed by subsequent loans from p to l p also lent additional funds to l thereafter in late promissory notes payable by l to p in the amount of dollar_figure were converted into a single promissory note of dollar_figure and additional paid-in capital of dollar_figure then in december of p transferred his shares in l to c in exchange for release from the dollar_figure liability he had previously incurred to c held to the extent of dollar_figure the transfer of l stock to c in exchange for debt release is excepted from redemption characterization pursuant to sec_304 b i r c and under sec_351 and sec_357 i r c generates no gain_or_loss held further to the extent of dollar_figure the stock transfer is to be recast as a redemption and taxed as a dividend distribution in accordance with sec_301 sec_302 and sec_304 i r c kerry r hawkins and kenneth w klingenberg for petitioners brian a smith and c glenn mcloughlin for respondent opinion nims judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure the principal issue to be decided is the proper application of sec_304 which could in turn require application of sec_301 and sec_302 to the facts of this case additional adjustments made in the statutory_notice_of_deficiency are computational in nature and will be resolved by our holding herein unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in enid oklahoma the primary dispute in this matter focuses on the proper treatment for tax purposes of certain transactions involving petitioner gary d combrink and two related corporations cost_oil operating company cost and links investment inc links mr combrink incorporated cost on date and has at all times owned percent of the company’s stock cost a subchapter_c_corporation is engaged in the operation of working interests in oil_and_gas wells mr combrink incorporated links on date and has at all relevant times through q4e- november of owned all outstanding shares links also a subchapter_c_corporation was formed with the intention of opening and operating a golf course during the 1990’s mr combrink received various amounts from cost which were treated as loans from the corporation to mr combrink in two instances promissory notes payable to cost were signed by mr combrink a note in the amount of dollar_figure was signed on date and a note for dollar_figure was signed on date additional loan amounts were reflected on the corporate records as accounts_receivable due from mr combrink as of date the balance of cost’s accounts_receivable from shareholders was dollar_figure thereafter during and this balance was increased as a result of transactions taking one of two forms first in cost repaid sums owed to third parties by mr combrink in his personal capacity as follows date amount date dollar_figure date dollar_figure date dollar_figure date dollar_figure total dollar_figure the date payment was made in satisfaction of amounts owed by mr combrink to a loan broker who had assisted in finding a lender to finance link’ss operations the date - - payment repaid sums owed by mr combrink to a creditor for equipment used exclusively by links the record does not reflect the purpose or recipient of the remaining two payments the second type of transaction recorded on cost’s books as accounts_receivable from mr combrink took the form of payments made directly to links in these payments are set forth below date amount date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure total dollar_figure the foregoing nine accounts_receivable transactions totaling dollar_figure were consistently treated by mr combrink and his corporations as loans from cost to mr combrink and as subsequent loans from mr combrink to links links recorded the amounts as accounts_payable to stockholders and the debt resulting from these and other funds advanced to links by mr combrink was memorialized by two promissory notes payable by links to mr combrink in the total amount of dollar_figure subseguently on date mr combrink and links agreed to convert the above-referenced promissory notes payable by links to mr combrink into one promissory note in the amount of dollar_figure and additional paid-in capital of dollar_figure no further shares were issued at this time then on date mr combrink transferred all of his stock in links to cost in exchange for cost’s releasing mr combrink from a liability to cost in the amount of dollar_figure apparently consisting of the dollar_figure promissory note the dollar_figure promissory note the dollar_figure accounts_receivable balance as of date and the dollar_figure added to the accounts_receivable balance in and as detailed above on their timely filed joint u s individual_income_tax_return form_1040 petitioners did not report any income or loss as a result of the release transaction respondent determined that dollar_figure must be included in income as a dividend pursuant to sec_301 sec_302 and sec_304 discussion sec_304 mandates that certain transactions involving shares in related corporations be recast for tax purposes as redemptions the tax treatment of which is then governed by sec_302 and potentially sec_301 the parties here disagree with respect to whether sec_304 is applicable to the date transaction between mr combrink and cost - petitioners advance two alternative arguments as to why sec_304 should not be applied to the exchange of links stock for debt release one of which rests on a general appeal to policy and the other of which relies on a specific statutory exception as a policy matter petitioners emphasize that congress in enacting sec_304 sought to prevent the pailout of corporate earnings as capital_gain rather than ordinary_income because it is petitioners’ position that the transfer at issue does not manifest the characteristics of such a bailout petitioners aver that it should not be subjected to the construct set up by sec_304 in the alternative petitioners contend that the transaction here is specifically exempted from the redemption treatment otherwise required under sec_304 by the exception established in sec_304 b according to petitioners the disputed transfer involved cost’s assumption of liability incurred by mr combrink to acquire the links stock as such petitioners claim that the transaction falls within the sec_304 b b exception applicable in certain cases where there is an assumption of acquisition_indebtedness conversely respondent asserts that to characterize the date transaction as a redemption pursuant to the rules of sec_304 is consistent with both the language and the policy of the statute respondent further maintains that mr --- - combrink’s transfer of the links stock to cost is not covered by the sec_304 b b exception in respondent’s view the evidence fails to establish that the liability released by cost was incurred to acquire the transferred links stock respondent therefore alleges that the transaction must be taxed as a dividend in accordance with sec_302 and sec_301 thus as framed by the parties’ contentions resolution of this matter requires determining the applicability of sec_304 to the date transfer of links stock in considering this broad question we address in turn to the extent relevant each of three subissues the first is whether the subject transaction is absent any exception of a type intended to be covered by sec_304 if yes the second question is whether sec_304 b exempts the transfer from the redemption characterization that subsection a would otherwise require third it will be necessary to analyze the appropriate tax treatment in light of the answers given to the foregoing inguiries i the general rule--- sec_304 a as previously indicated sec_304 mandates that certain transactions involving shares in related corporations be recast for tax purposes as redemptions the general_rule is set forth in sec_304 and provides in relevant part as follows sec_304 treatment of certain stock purchases ---- acquisition by related corporation other than subsidiary --for purposes of sec_302 and sec_303 if-- a one or more persons are in control of each of two corporations and b in return for property one of the corporations acquires stock in the other corporation from the person or persons so in control then unless paragraph applies such property shall be treated as a distribution in redemption of the stock of the corporation acquiring such stock to the extent that such distribution is treated as a distribution to which sec_301 applies the stock so acquired shall be treated as having been transferred by the person from whom acquired and as having been received by the corporation acquiring it as a contribution to the capital of such corporation accordingly there are two elements required for a transaction to fall within the purview of sec_304 first the transferor s of the issuing corporation’s stock must be in control of both the issuing and the acquiring corporations second the issuing corporation’s stock must be transferred to the acquiring_corporation in exchange for property transfers so described in sec_304 are often referred to as brother- sister stock sales sec_304 offers analogous rules for parent-subsidiary sales to guide in evaluating the above two requisites sec_304 and related sections set forth several pertinent definitions - regarding the control element sec_304 specifies that control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock sec_304 a further clarifies that sec_318 relating to constructive_ownership of stock shall apply for purposes of determining control under this section as a result indirect ownership through family members and related entities is taken into account in ascertaining control see sec_318 a person who owns at least percent of a corporation’s stock for example is considered as owning a proportionate amount of any shares held by that corporation see sec_304 b sec_318 c property is defined for purposes of sec_301 through as money securities and any other_property except that such term does not include stock in the corporation making the distribution or rights to acquire such stock sec_317 cf 89_tc_959 affd 892_f2d_39 6th cir affd sub nom 879_f2d_156 5th cir given the foregoing requirements and definitions we are satisfied that mr combrink’s exchange of links stock for debt release is a transaction of the type described in sec_304 with respect to control mr combrink directly owned percent of the stock of both links the issuing_corporation and cost the acquiring_corporation immediately prior to the transfer furthermore after the transfer he continued to own percent of cost directly and thereby owned percent of links constructively through application of sec_318 c consequently mr combrink at all times held and never relinquished control of both links and cost as regards the second element the exchange of stock for property mr combrink transferred the links stock to cost and received in return a release from liability in this connection regulatory law indicates that a corporation’s cancellation of shareholder indebtedness owed to the corporation constitutes property within the meaning of the sec_317 definition see sec_1_301-1 income_tax regs regulations under sec_301 which statute relies on the same sec_317 definition of property expressly provide that cancellation of indebtedness of a shareholder by a corporation shall be treated as a distribution_of_property id accordingly we conclude that release by cost of mr combrink’s liability was a distribution_of_property within the meaning of sec_317 and sec_304 we further observe that our result is the same regardless of whether we characterize the instant transaction as involving assumption cancellation or forgiveness of debt although petitioners repeatedly emphasize that the links stock was exchanged for debt assumption rather than forgiveness of mr combrink’s liability the sec_304 calculus does not turn on the basis of such labels at least not in the circumstances of this case as a practical matter there exists no substantive difference between a corporation’s canceling versus assuming a debt owed to itself we thus treat the terms as synonymous on these facts and equally applicable to the release of mr combrink’s liability lastly we note that whatever particular abuses may have led to the enactment of sec_304 we may not judicially create a supposed policy-based exception where a transaction falls within the plain language of the statute as written we therefore need not parse whether the date transfer did or did not effect something akin to a bailout of earnings the transaction meets the only two elements set forth in sec_304 and hence absent a specific statutory exception must be recast as a redemption il the exception--- sec_304 b 8b sec_304 provides an exception to the statute’s operation although sec_304 is expressly stated to override sec_351 in most cases where both are potentially applicable see sec_304 a sec_304 b b authorizes the following limited exception b certain assumptions of liability etc -- in general --in the case of an acquisition described in sec_351 subsection a shall not apply to any liability-- i assumed by the acquiring_corporation or ii to which the stock is subject if such liability was incurred by the transferor to acquire the stock for purposes of the preceding sentence the term stock means stock referred to in paragraph b or a of subsection a extension of obligations etc --for purposes of clause an extension renewal or refinancing of a liability which meets the requirements of clause i shall be treated as meeting such reguirements clause i does not apply to stock acquired from related_person except where complete termination ---clause i shall apply only to stock acquired by the transferor from a person-- i none of whose stock is attributable to the transferor under sec_318 other than paragraph thereof or ii who satisfies rules similar to the rules of sec_302 with respect to both the acquiring and the issuing corporations determined as if such person were a distributee of each such corporation xk kek this exception can be restated in terms of four general requirements the acquiring_corporation must have obtained the transferred stock in a sec_351 transaction the acquiring_corporation must have assumed a liability or taken the transferred stock subject_to a liability the transferor -- shareholder must have incurred the assumed liability to acquire the transferred stock and the transferred stock must not have been acquired from a person whose stock was attributable to the shareholder under the sec_318 attribution_rules in the present controversy respondent challenges only the third of the elements enumerated above accordingly we focus our analysis on whether the dollar_figure liability released by cost was incurred by mr combrink to acquire the links stock petitioners bear the burden of proving that this question should be answered in the affirmative see rule a of the dollar_figure assumed by cost the stipulated evidence explicitly establishes only that dollar_figure was transferred to or used for the benefit of links remittances on august and date of dollar_figure and dollar_figure respectively were applied to repay creditors for services and property related to the links business then in payments totaling dollar_figure were made directly to links however the parties also agreed that all nine accounts_receivable transactions including those on may and date were consistently treated as loans from cost to mr combrink followed by loans from him to links on the basis of such consistency we - - are willing to assume that dollar_figure was applied for the benefit of links conversely the record fails to trace the remaining dollar_figure canceled to any use benefiting links furthermore the evidence shows that the amounts supplied by mr combrink to links both through cost and from personal sources were initially characterized as debt not equity mr combrink owned percent of the outstanding links stock prior to any such remittances and did not at the time of these loans to links receive any additional shares or equity only subsequently was dollar_figure of the dollar_figure once represented by promissory notes from links to mr combrink redesignated as additional paid- in capital although we are willing in these circumstances to accept this recapitalization as establishing that dollar_figure was used to acquire links stock within the meaning of sec_304 b b dollar_figure still remained outstanding in the form of debt since the dollar_figure portion of the assumed liability that can be traced to links exceeds this dollar_figure that clearly was intended to represent debt rather than equity in links by only dollar_figure we are able to determine from the record only that dollar_figure of the dollar_figure assumed by cost was used to acquire stock or equity in links as to this dollar_figure amount we hold that petitioners are entitled to the sec_304 b exception with respect to the remaining dollar_figure petitioners have failed to carry their - - burden_of_proof on a required element of the sec_304 b b exception we therefore hold that to the extent of dollar_figure the disputed date transaction is not removed from the purview of sec_304 by reason of sec_304 b b ill the tax treatment--- sec_301 and sec_302 the dollar_figure exempted from sec_304 results in no gain_or_loss under sec_351 and sec_357 and we need not address it further however because we have decided that dollar_figure of the transaction must be recast as a redemption in accordance with sec_304 we turn now to the tax consequences of that characterization sec_302 provides the framework governing tax treatment of redemptions and reads in pertinent part as follows sec_302 distributions in redemption of stock a general_rule --if a corporation redeems its stock within the meaning of sec_317 b and if paragraph or of subsection b applies such redemption shall be treated as a distribution in part or full payment in exchange for the stock b redemptions treated as exchanges ---- redemptions not equivalent to dividends ---- subsection a shall apply if the redemption is not essentially_equivalent_to_a_dividend substantially_disproportionate_redemption of stock -- a in general ---subsection a shall apply if the distribution is substantially disproportionate with respect to the shareholder b limitation --this paragraph shall not apply unless immediately after the redemption the shareholder owns less than percent of the total combined voting power of all classes of stock entitled to vote c definitions ---for purposes of this paragraph the distribution is substantially disproportionate if-- the ratio which the voting_stock of the corporation owned by the shareholder immediately after the redemption bears to all of the voting_stock of the corporation at such time is less than percent of-- the ratio which the voting_stock of the corporation owned by the shareholder immediately before the redemption bears to all of the voting_stock of the corporation at such time xk kek termination of shareholder’s interest --- subsection a shall apply if the redemption is in complete redemption of all of the stock of the corporation owned by the shareholder redemption from noncorporate shareholder in partial_liquidation ---subsection a shall apply to a distribution if such distribution is--- a in redemption of stock held by a shareholder who is not a corporation and b in partial_liquidation of the distributing_corporation c constructive_ownership of stock -- -- - in general --except as provided in paragraph of this subsection sec_318 a shall apply in determining the ownership of stock for purposes of this section d redemptions treated as distributions of property ----except as otherwise provided in this subchapter if a corporation redeems its stock within the meaning of sec_317 and if subsection a of this section does not apply such redemption shall be treated as a distribution_of_property to which sec_301 applies thus under the schematic created in sec_302 unless a redemption transaction falls into one of four enumerated categories qualifying for treatment as a sale_or_exchange it is taxed in accordance with sec_301 when evaluating whether a transfer takes one of the four listed forms in the context of a sec_304 proceeding sec_304 directs that such determination be made by reference to the stock of the issuing_corporation here we conclude that the date transaction is not among the four types afforded exchange treatment first pursuant to 397_us_301 the transfer cannot qualify as not essentially_equivalent_to_a_dividend under sec_302 the u s supreme court ruled in united_states v davis supra pincite that redemption of the shares of a corporation’s sole stockholder is always essentially_equivalent_to_a_dividend and consequently that a taxpayer who after application of the attribution_rules was the sole shareholder of the corporation both before and after the redemption could not meet the sec_302 test since sec_318 deems mr combrink the sole stockholder of links the issuing_corporation both prior to and following the transfer he likewise is entitled to no relief under paragraph second the attribution_rules similarly prevent the subject transaction for qualifying for sale treatment under sec_302 as a result of constructive_ownership the transfer failed to effect the requisite change in mr combrink’s voting control which would signal a substantially_disproportionate_redemption third an identical rationale namely no reduction in deemed ownership precludes the redemption from constituting a complete termination of mr combrink’s interest under sec_302 b lastly with respect to sec_302 the facts contain no indication that links or cost was involved in a plan of partial_termination we therefore conclude that the date transaction is governed by sec_302 and accordingly that the tax effects thereof must be determined under sec_301 - - sec_301 provides in relevant part sec_301 distributions of property a in general --except as otherwise provided in this chapter a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in subsection c bo amount distributed --- general_rule ---for purposes of this section the amount of any distribution shall be the amount of money received plus the fair_market_value of the other_property received c amount taxable --in the case of a distribution to which subsection a applies--- amount constituting dividend ---that portion of the distribution which is a dividend as defined in sec_316 shall be included in gross_income amount applied against basis --that portion of the distribution which is not a dividend shall be applied against and reduce the adjusted_basis of the stock amount in excess of basis -- a in general --except as provided in subparagraph b that portion of the distribution which is not a dividend to the extent that it exceeds the adjusted_basis of the stock shall be treated as gain from the sale_or_exchange of property --- - sec_316 in turn defines dividend as any distribution_of_property made by a corporation to its shareholders--- out of its earning and profits accumulated after date or out of its earnings_and_profits of the taxable_year in other words a sec_301 distribution is taxed as a dividend and therefore as ordinary_income to the extent of the distributing corporation’s earnings_and_profits only after such earnings_and_profits are exhausted may the distribution be treated as a return of basis or capital_gain additionally for purposes of applying the above test to a sec_304 redemption sec_304 specifies that the amount of the dividend shall be determined as if the property were distributed first by the acquiring_corporation to the extent of its earnings_and_profits and then by the issuing_corporation to the extent of its earnings_and_profits as previously indicated the cancellation of a liability is considered the equivalent of a distribution of money in the face_amount of the obligation see sec_1_301-1 income_tax regs yet on the record before us petitioners who bear the burden_of_proof have introduced no evidence to show that cost lacked earnings_and_profits in at least the amount of the debt release - afforded to mr combrink we thus are constrained to hold that petitioners received dividend income in the amount of dollar_figure in pursuant to sec_301 sec_302 and sec_304 to reflect the foregoing decision will be entered under rule
